Agenda: see Minutes
I must also inform you that, with regard to Mr Leinen's report on the amendment of Rules 15 and 182(1) of the European Parliament's Rules of Procedure: Election of Quaestors and the Bureau of committees, the vote on which was scheduled for tomorrow, Thursday, in the end the Committee on Constitutional Affairs has not approved it pursuant to Rule 131, and we will therefore hold a debate on it as the final item of tonight's sitting.
(IT) Mr President, ladies and gentlemen, I understand the need for security, but I must complain about the discourteous attitude and, frankly, even violent behaviour with which some security agents stopped us Members and barred our way outside this Chamber.
That is utterly unacceptable. I understand the reasons for security, but I do think that there needs to be courtesy and respect for our roles on both sides.
The Secretary-General informs me that we have problems with certain auxiliaries who are involved in an emerging dispute. The security officers are trying to ensure that everything takes place in its normal fashion, but we are facing difficulties as a result of the attitude of certain contracted workers who are affected by industrial arrangements.
(PL) Mr President, yesterday was a great occasion for the European Parliament. It was a very important day for us, as the Sakharov Prize was awarded to Mr Alexander Milinkevich.
I would like to tell you that when Mr Alexander Milinkevich began his speech here at the European Parliament, the internal broadcasting system in the European Parliament buildings failed, as did the Internet transmission system. In Belarus the Internet was the only way to hear the speech. This meant there was no access to the speech and, as a result, the citizens of Belarus received no news of what happened here last night.
I would like to ask the President to investigate the reasons for this incident and to inform the House of his findings.
(Applause)
Mr Zwiefka, my intention was to give the floor to Mr Florenz. You are not raising a point of order relating to today's sitting.
(Protests)
Nevertheless, it is an important issue and I can tell you that the problem that you are referring to is also caused by alterations to the way the services are operating resulting from the industrial conflict that we are facing with certain session auxiliaries. This problem has shown itself in the manner described by the previous speaker. The picture was restored as soon as possible and at the press conference I was able to explain what had happened to the media, which had expressed the same concern as you.